Exhibit 10.1

Executive Employment Agreement

February 24, 2006

Mr. Hakan Akbas

5 Thrush Field Way

Pittsford, NY 14534

Dear Mr. Akbas,

Employment: I am pleased to confirm your offer of employment with Document
Sciences Corporation (“the Company”) in the capacity Chief Marketing Officer and
Senior Vice President, reporting to Jack McGannon, President and Chief Executive
Officer. You will be based at the Company’s office located in Carlsbad, CA but
will periodically be required to travel to other geographic locations in
connection with performance of your duties. We acknowledge that you will require
some transition time to permanently relocate to Carlsbad. It is understood that
you will relocate as soon as practical, but no later than June 1, 2006. During
this transition period, you will be required to spend a majority of your time
working out of the Carlsbad office. Your proposed start date is March 13, 2006,
with a starting base salary of $6,666.67 per pay period, equaling $160,000
annually.

Restricted Stock and Options: In addition, you will receive 25,000 restricted
shares of Document Sciences Corporation common stock (subject to state and
federal regulations and upon approval by the board of directors at their next
regularly scheduled meeting following your start date). The restricted shares
will vest over 3 years according to the following schedule: 30% vested at the
end of one year, next 30% vested at the end of two years, and the final 40%
vested at the end of three years. You will also receive options to purchase
25,000 shares Document Sciences Corporation common stock (subject to state and
federal regulations and upon approval by the board of directors at their next
regularly scheduled meeting following your start date). The stock options will
vest over three years according to the following schedule: 30% vested at the end
of one year, the remaining 70% vested ratably over the next 24 months.

Annual Bonus Potential: You will be eligible for targeted annual bonus
compensation of fifty percent (50%) of your annual base salary, with maximum
potential for 100% of annual base salary on above-target performance. Bonus
criteria and bonus payments will be determined by the Compensation Committee of
the Company’s Board of Directors in its sole and absolute discretion. The
Compensation Committee shall have the right to modify the percentage of your
targeted annual bonus.

Relocation Allowance: You will be eligible for up to $7,500 of reimbursement for
your costs of relocating to Carlsbad. Eligible expenses must be pre-approved by
the Company’s Human Resources representative. The reimbursement will be
forfeited if you voluntary terminate employment with the Company within one year
of your start date.

Interim Expenses: During the period from your start date until your permanent
relocation to Carlsbad (which will be no later than June 1, 2006), the cost of
your airline flights (in accordance with the Company’s travel policy) will be
reimbursed as a business expense. The Company will arrange interim lodging for
you for the period from your start date until your permanent relocation to
Carlsbad (which will be no later than June 1, 2006).



--------------------------------------------------------------------------------

Special Bonus: You will receive a special, one-time bonus of $15,000 upon your
permanent relocation to the Carlsbad office.

Benefits: You will begin to accrue paid vacation leave each pay period, equaling
eighteen days over a one-year period. In addition, you will receive two Personal
Choice days and five Sick days (pro-rated based on your date of hire) that may
be used each year as stated in our established policies and procedures. You will
also qualify to participate in the Company’s health, dental, life, disability
and 401(k) benefit plans, subject to the terms, conditions and limitations
contained in the applicable plan documents and insurance policies.

Drug Screening: In accordance with our standard policy, this offer is subject to
reference checks and your successful completion of a drug-screening test prior
to your proposed start date. You will be contacted immediately following receipt
of your signed acceptance of this offer of employment to arrange for testing.

Condition of Employment: Employment with Document Sciences Corporation is at the
mutual consent of each employee and the Company. Accordingly, employees and
Document Sciences Corporation retain that right to terminate the employment
relationship at will, at any time, with or without cause. Please note that no
individual, other than the President & CEO of Document Sciences Corporation, has
the authority to make any contrary agreement or representation in writing signed
by the President & CEO. Therefore, this constitutes a final and fully binding
integrated agreement with respect to the at-will nature of the employment
relationship. Please note that Document Sciences Corporation strictly abides by
all immigration and employment laws. Therefore, this offer of employment is
subject to compliance with U.S. Immigration Law.

Non-competition: During employment and for a period of six months from your
termination, you agree that you will not be employed by any competitor of
Document Sciences (i.e. a business that provides the same or substantially
similar products and services as those provided by Document Sciences, including
but not limited to the following competitors and their affiliates – Exstream
Software, Docucorp, Group 1 Software, InSystems, GMC Software, Thunderhead,
XMPie Inc. and ISIS) in a similar job position as that which you last held at
Document Sciences. Moreover, the non-compete covenant will not apply in the case
of a change of control of the company.

Termination without Cause: The Company may terminate your employment without
Cause by giving written notice to you. In such an event, provided that you sign
and comply with a release of claims in a form acceptable to the Company, the
Company will pay you your then-current base salary for a six-month period as
well as any bonuses earned and accrued through the termination date payable in
accordance with the Company’s normal payroll procedures and policies.
Additionally, you will receive continuation of health benefits for six months.

As used herein, Cause shall mean:

 

  a) An act of willful dishonesty taken in connection with your responsibilities
as an employee and causing damage to the Company;

 

  b) Your commission of, or plea of nolo contender to, a felony;

 

  c) Your insubordination or willful refusal to follow reasonable directives of
the Board of Directors;

 

  d) Your violation of the Confidentiality Agreement between yourself and the
Company; and

 

  e) Your gross negligence or willful misconduct in the performance of his
duties as an employee of the Company.

Restrictive Covenants: Your employment with the Company is contingent upon the
fact that you will not be limited in performing your duties with the Company due
to conditions of an employment agreement



--------------------------------------------------------------------------------

(including but not limited to restrictive covenants) with a previous employer
that remain in effect during your employment with the Company.

On behalf of our entire Document Sciences team, I look forward to your
acceptance of this offer. Please indicate your acceptance and agreement with the
terms of this offer in all respects by signing and returning this letter. A
favor of reply is requested within five working days of this letter date, after
which time this offer is considered void. If you have any questions, please call
me at 760/602-1411 or you may contact Stepanka Hastings in Human Resources at
760/602-1433.

 

Best Regards,     AGREED AND ACCEPTED: /s/ John L. McGannon     /s/ Hakan Akbas
John L. McGannon     Hakan Akbas President and Chief Executive Officer    
Document Sciences Corporation     February 24, 2006     Date